DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-20, filed June 27, 2019, are pending in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 4, 2019; February 18, 2021; and July 29, 2021, are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.






Claim(s) 6-7 and 9-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites “each third pixel point within a preset range around each first pixel point” (line 17).  This phrase, particularly through its use of “each,” implies that there are multiple third pixel points and multiple first pixel points.  However, claim 1, from which claim 6 ultimately depends, introduces only a single third pixel point (line 11) and a single first pixel point (lines 10-11).  This apparent contradiction makes the scope of claim 6 unclear and renders the claim indefinite.

Claim 7 recites “each first pixel point” (line 24).  The term “each” implies that there are multiple first pixel points.  Claim 7 further recites “a first pixel point closest to the third pixel point” (line 27).  The use of the superlative “closest” further implies that there are multiple first pixel points.  However, claim 1, from which claim 7 ultimately depends, introduces only a single first pixel point (lines 10-11).  This apparent contradiction makes the scope of claim 7 unclear and renders the claim indefinite.

Claim 9 recites “each fourth pixel point within a preset range around each second pixel point” (lines 8-9).  This phrase, particularly through its use of “each,” implies that there are multiple fourth pixel points and multiple second pixel points.  However, claim 1, from which claim 9 ultimately depends, introduces only a single fourth pixel point (line 

Claim 10 recites “each second pixel point” (line 16).  The term “each” implies that there are multiple first pixel points.  Claim 10 further recites “a second pixel point closest to the fourth pixel point” (lines 20-21).  The use of the superlative “closest” further implies that there are multiple second pixel points.  However, claim 1, from which claim 10 ultimately depends, introduces only a single second pixel point (lines 14-15).  This apparent contradiction makes the scope of claim 10 unclear and renders the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘Harari’ (“A Computer-Based Method for the Assessment of Body-Image Distortions in Anorexia-Nervosa Patients,” 2001).
Regarding claim 1, Harari discloses an image processing method (see the method mapped below), comprising:
performing inspection on an image to be processed (e.g. Page 312, Section II.A. and Figure 1 describe an inspection on a human body image to be processed), and determining a contour line of a target object in the image to be processed and a plurality of regions of the target object (Page 312, Section II.A., body – i.e. the target object – is segmented from background and landmark points are used to divide the body into ten different body part regions; Performing these segmentations also determines an outline/contour line of the human body target object – see e.g. Page 314, Figure 3 and Section II.C., first and second paragraphs);
determining, for a selected first region in the plurality of regions (Figure 1, there are ten different regions; Page 314, Section II.C., especially second paragraph, body-shape transformation is performed “[f]or each body part,” one of which can be considered a “first region”), first adjustment parameters of a plurality of target pixel points in the first region (Page 314, Section II.C., many different adjustment parameters are determined for transforming the pixels within a particular body part region, such as the vectors from the centroid to the outline points, their scaled magnitudes, the various coefficients including                                 
                                    
                                        
                                            a
                                        
                                        
                                            u
                                        
                                    
                                
                             determined for the first body part region – see third paragraph – and/or determined for the whole body, which includes the first region – see second-to-last paragraph) according to set parameters (Page 314, Section II.C., various set parameters are used, such as the outline radius-change ratio specific to the first body part region – second paragraph – and/or the number of outline points to be used in the body part transformation – i.e. second and third paragraphs,                                 
                                    N
                                    =
                                    3
                                
                            ), wherein the plurality of target pixel points comprises a first pixel point on the contour line (Page 314, Section II.C. and Figure 3, the pixel points of the body part target include pixel points on the outline/contour line) and a third pixel point inside the contour line (e.g. Figure 1, each body part target includes points inside the outline/contour line of the body);
determining, for a second region adjacent to the first region in the plurality of regions, second adjustment parameters of a plurality of reference pixel points in the second region, wherein the plurality of reference pixel points comprises a second pixel point on the contour line and a fourth pixel point inside the contour line (Page 314, Section II.C., as explained above, the same processing is performed for each individual body part in order to yield a model for transforming an entire body image; Accordingly, the mapping provided above with respect to a first region is also performed with respect to a second region, thereby yielding second adjustment parameters for reference pixel points comprising second and fourth pixel points; Also see Figure 1, which illustrates adjacency of various body part regions)
adjusting the image to be processed according to the first adjustment parameters and the second adjustment parameters to determine an adjusted image (Page 314, Section II.C., first three paragraphs, each of the first, second, etc. body parts is processed separately to create an adjusted body part based on the first, second, etc. adjustment parameters; Page 314, Section II.C., last three paragraphs, all of the adjusted body parts are merged together to form a model that is used to adjust the entire image; also see e.g. Figure 6).

Regarding claim 2, Harari discloses the method of claim 1, and further discloses that the determining, for a second region adjacent to the first region in the plurality of regions, second adjustment parameters of a plurality of reference pixel points in the second region comprises (Examiner notes that the preceding limitation merely references a limitation of claim 1): 
determining, for the second region adjacent to the first region in the plurality of regions, the second adjustment parameters of the plurality of reference pixel points in the second region according to the first adjustment parameters (Page 314, Section II.C., the second adjustment parameters falls within the scope of being determined “according to the first adjustment parameters” for various reasons, such as that the outline radius-change ratio used for each body part is proportional to the required area change ratio of the entire body [second paragraph] and/or that the final adjustment parameters for each point in the image – including points in the first and second regions – are determined based on adjustments to each individual body part [fourth and fifth paragraphs]).

Regarding claim 3, Harari discloses the method of claim 1, and further discloses that the first adjustment parameters comprise a first adjustment direction and a first adjustment amplitude of the first pixel point (Page 314, Figure 3 and Section II.C., vectors are established between each of three outline points, one of which being the “first pixel point”, and a centroid of the body part; The outline points are then adjusted in amplitude by scaling the vector magnitudes along the adjustment directions defined by the vectors – see second paragraph and Figure 3), and the second adjustment parameters comprise a second adjustment direction and a second adjustment amplitude of the second pixel point (As explained above with respect to claim 1, the same processing described above is performed for a second body part region).

Regarding claim 4, Harari discloses the method of claim 3, and further discloses:
performing inspection on the image to be processed, and determining a first target point and a second target point of the target object in the image to be processed (Page 314, Figure 3 and Section II.C., image is inspected to determine a centroid target point for each body part region; The centroid of the first body part region would be the “first target point” and the centroid of the second body part region would be the “second target point”), wherein the first target point and the second target point are located inside or on (e.g. Figure 3, the centroid target point is located inside the outline/contour line), the first target point corresponds to the first pixel point (Figure 3, a line connects the target point C to each of three pixel points on the outline, at least one of which can be considered a “first pixel point” for the first body part region), and the second target point corresponds to the second pixel point (As explained above, the same processing is performed for each body part region, so the second target point of the second body part region also corresponds to the second pixel point),
wherein the first adjustment direction comprises a direction coming close to or moving away from the first target point, and the second adjustment direction comprises a direction coming close to or moving away from the second target point (Page 314, Figure 3 and Section II.C., outline target points in each body part region move closer to the target centroid point).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harari in view of ‘Abramson’ (“Precalculus,” 2014, Section 8.8).
Regarding claim 5, Harari teaches the method of claim 1.
Harari teaches first adjustment parameters that include original and transformed point coordinates of the third pixel point (e.g. Page 314, Section II.C., fifth paragraph, original                         
                            
                                
                                    X
                                    ,
                                    Y
                                
                            
                        
                     and transformed                         
                            (
                            U
                            ,
                            V
                            )
                        
                     point coordinates are determined for all points in the body image, which would include a third pixel point as explained above with respect to claim 1).
Harris does not teach placing these original and adjusted point coordinates of the third pixel point into a vector representation, and thus does not teach further first adjustment parameters comprising a third adjustment direction and a third adjustment amplitude of the third pixel point.
However, Abramson does teach that two sets of point coordinates can be placed into a vector representation (Page 729, “A Geometric View of Vectors”, a vector has an initial point and a terminal point; e.g. Page 730, Example 1 describes converting two sets of point coordinates into a vector representation), the vector having a direction and an amplitude (Page 729, “A Geometric View of Vectors”, first paragraph, “A vector is defined by its magnitude, or the length of the line, and its direction”; e.g. Page 731-732, “Finding Magnitude and Direction”).
Harari teaches all elements of the claim, except it represents its transformations as two point positions rather than a direction and an amplitude.  Abramson teaches that two point positions can be represented in vector form, with the vector having a direction and an amplitude.  For at least these reasons, the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
The techniques of Abramson are taught within a precalculus textbook, and the vector representation of Abramson indicates the same transformation of the third pixel point as the coordinate sets of Harari.  For at least these reasons, one of ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately.
The teachings of Abramson, within a precalculus textbook, indicate that the results of using vector representation would have been recognized as predictable by one or ordinary skill in the art.
Therefore, claim 5 is obvious because it merely requires combining prior art elements according to known methods to yield predictable results.
Furthermore, Harari itself teaches and suggests using a vector representation to describe the adjustment of a point from an original position to a transformed position (Page 314, Figure 3 and Section II.C., second paragraph).  The teachings of Abramson indicate that such a vector representation is defined by a direction and an 
Therefore, claim 5 is also obvious because some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill in the art to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Regarding claim 8, the claim requires that the second region’s second adjustment parameters further comprise a fourth adjustment direction and a fourth adjustment amplitude of the fourth pixel point.  Claim 5 analogously requires that the first region’s first adjustment parameters further comprise a third adjustment direction and a third adjustment amplitude of a fourth pixel point.
As explained above with respect to claim 1, Harari applies the same processing to each of ten different regions, one of which is a first region and another of which is a second region.  Accordingly, the explanation provided above with respect to claim 5 also applies to claim 8, since the second parameters are the same as the first parameters, the only distinction being that they are determined for a different region.
Therefore, claim 8 is also obvious over Harari and Abramson for substantially the same reasons as claim 5.



Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harari.
Regarding claim 16, Examiner notes that the claim is directed to an image processing apparatus, comprising: a memory storing processor-executable instructions; and a processor arranged to execute the stored processor-executable instructions to perform a method that is substantially the same as the method of claim 1.
Harari teaches the method of claim 1 (see above).
Harari suggests implementing its method using a computer (e.g. Page 314, Section III, first paragraph), but does not explicitly teach that this computer operates using a memory storing processor-executable instructions; and a processor arranged to execute the stored processor-executable instructions to perform the method.
However, Examiner takes Official Notice that it is old and well known in the art of image analysis to implement a method with a computer apparatus comprising a memory storing processor-executable instructions; and a processor arranged to execute the stored processor-executable instructions to perform the method.  This advantageously allows the method to be performed quickly and efficiently over time.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the method of Harari with a computer apparatus comprising a memory storing processor-executable instructions; and a processor arranged to execute the stored processor-executable instructions to perform the method in order to improve the method with the reasonable expectation that this would result in a method that could be performed quickly and efficiently over time.  


Regarding claim 17, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 2.  Harari teaches the limitations of claim 2.  Accordingly, claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Harari for substantially the same reasons as claim 2.

Regarding claim 18, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 3.  Harari teaches the limitations of claim 3.  Accordingly, claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Harari for substantially the same reasons as claim 3.

Regarding claim 19, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 4.  Harari teaches the limitations of claim 4.  Accordingly, claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Harari for substantially the same reasons as claim 4.

Regarding claim 20, Examiner notes that the claim is directed to a non-transitory computer-readable storage medium having stored thereon computer instructions that, when executed by a processor, cause the processor to perform a method that is substantially the same as the method of claim 1.
Harari teaches the method of claim 1 (see above).
(e.g. Page 314, Section III, first paragraph), but does not explicitly teach that this computer operates using a non-transitory computer-readable storage medium having stored thereon computer instructions that, when executed by a processor, cause the processor to perform the method.
However, Examiner takes Official Notice that it is old and well known in the art of image analysis to implement a method with a non-transitory computer-readable storage medium having stored thereon computer instructions that, when executed by a processor, cause the processor to perform.  This advantageously allows the method to be performed quickly and efficiently over time.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the method of Harari with a non-transitory computer-readable storage medium having stored thereon computer instructions that, when executed by a processor, cause the processor to perform the method in order to improve the method with the reasonable expectation that this would result in a method that could be performed quickly and efficiently over time.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Harari to obtain the invention as specified in claim 20.	

Allowable Subject Matter
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner notes that claims 6-7 and 9-10 have not been rejected over prior art, but have been rejected under 35 U.S.C. 112(b) and thus are not allowable in their present form.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Zhou’ (“Parametric Reshaping of Human Bodies in Images,” 2010)
Uses a parametric approach to ensure that contour edits are consistent among different parts of a human body – e.g. Section 5.2
‘Simpson’ (US 2021/0042975 A1)
Warps an image by establishing constraint regions around target objects (e.g. Figure 3a, [0045]), warping the established regions according to the constraints (e.g. [0046]), and warping pixels in areas outside the constrained regions according to, among other factors, their distance from a control point on the contour line of the constraint region ([0072]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669